DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-21, 24-26, 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-20, 26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980) over MacKenzie et al. (US2017/0365163) and Xu et al. (“Attention-based Walking Gait and Direction Recognition in Wi-Fi Networks”).
To claim 1, Adib teach a system for rhythmic motion monitoring (Figs. 1, 4), comprising: 
a transmitter (120 of Fig. 1) configured for transmitting a first wireless signal towards an object (180 of Fig. 1) in a venue through a wireless multipath channel of the venue (paragraph 0025); 
a receiver configured for receiving a second wireless signal through the wireless multipath channel between the transmitter and the receiver (paragraph 0078), 
wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel which is impacted by a rhythmic motion of the object (paragraph 0026, 0031), wherein the rhythmic motion comprises at least two motion cycles (paragraphs 0135-0137, wherein tracking different positions of the hand comprises at least two motion cycles); and 
a processor (170 of Fig. 1) configured for: 
obtaining a time series of channel information (CI) of the wireless multipath channel based on the second wireless signal, computing a characteristic of the time series of CI (TSCI) (paragraphs 0026, 0031, determine a plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution), 
computing a time series of intermediate quantity (IQ) based on the characteristic of the TSCI (paragraphs 0026, 0031, determine a plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution), 
monitoring the rhythmic motion of the object based on the time series of IQ (130 of Fig. 1, paragraphs 0077, 0088-0089, 0136-0141, a time profile is based on a number of consecutive sweeps, and a plurality of time profiles tracks a number of movement/location/position), and
triggering a response action based on a result of the monitoring (paragraphs 0054-0063, 0131).
But, Adib do not expressly disclose wherein the rhythmic motion comprises a gait of the object; wherein the IQ comprises a moving speed of the object, wherein the moving speed is a gait speed of the object and is computed based on a first autocorrelation function (ACF) of the TSCI, computing a gait cycle time of the object based on a second ACF of the moving speed of the object, monitoring the rhythmic motion of the object based on the time series of IQ and the gait cycle time to obtain gait related features, and identifying the object based on the gait related features.
	MacKenzie teach a system for detecting/recognizing in a radio range repetitive motions with at least one motional speed (abstract, Fig. 1, paragraphs 0019-0050), wherein multiple time series (sliding window) of intermediate quantity of received radio signals (Figs. 4-5) are processed with autocorrelation to compute multiple moving speeds of an object (multiple moving speeds are outputted with sliding window at multiple positions of time; paragraphs 0044, 0084,  further additional embodiment with different frequencies), in order to detect/recognize the rhythmic motion of the object based on the time series of intermediate quantity and the computed moving speeds (FCS-6, FCS-7 of Figs. 6-7, paragraph 0050).
	Xu further teach a system for attention-based walking gait and direction recognition in Wi-Fi networks (pages 1-2, section I), wherein the rhythmic motion comprises a gait of the object, wherein the moving speed is a gait speed of the object and is computed based on autocorrelation function (page 1, section I, spectrogram enhancement and autocorrelation analysis, are employed to denoise and emphasize the cycle patterns; after getting the data of each cycle, the previous work proposes to generate some experientially hand-crafted features from time-domain and frequency-domain of the cycle-wise data for gait recognition), monitoring the rhythmic motion of the object based on the time series of IQ and the gait cycle time to obtain gait related features, and identifying the object based on the gait related features (pages 2-10, sections II-V), which correspond to teaching of MacKenzie .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of MacKenzie and Xu into the system of Adib, in order to extract moving speeds for monitoring rhythmic motion of an object.



To claim 2, Adib, MacKenzie and Xu teach claim 1.
Adib teach wherein the rhythmic motion further comprises at least one of: an alternating walking motion, a gait, a marching motion, a pacing motion, a running motion, a galloping action, a trotting action, a body motion, a leg motion, a hand motion, a finger motion, a trunk motion, a torso motion, a head motion, a repeated motion, a complex repeated motion, a robotic motion, a mechanic motion, a wind-induced motion, a curtain motion, a current-induced motion, a fluid motion, a vibration, an earthquake, a tremor, a shaking motion, a quivering motion, a trembling motion, a musical motion, a dancing motion, an oscillation, a regular motion, a periodic motion, a breathing motion, a heart beat, a palpitating motion, a relaxation oscillation, an increasing motion, a decreasing motion, an expanding motion, a contracting motion, a pulsating motion, a pumping motion, a pounding motion, a thudding motion, a throbbing motion, a hammering motion, an alternating motion, a coordinated motion, a combination of multiple repeated motion, a modulated motion, a mixed motion, a composite motion with at least one underlying rhythm, a motion coupled to another rhythmic motion of another object, or a motion coupled to a rhythm (paragraph 0077).

To claim 4, Adib, MacKenzie and Xu teach claim 1.
Adib teach wherein the IQ comprises at least one of: a time stamp, a starting time, an ending time, a time code, a timing, a time period, a time duration, a frequency, a period, a cycle, a rhythm, a pace, a count, an indicator, an occurrence, a state, a set, a distance, a displacement, a direction, an acceleration, an angular distance, an angular speed, an angular acceleration, a change of location, a change of direction, a change of speed, a change of acceleration, a proximity, a presence, an absence, an appearance, a disappearance, a location, a statistics, a motion statistics, a breathing statistics, a distance statistics, a speed statistics, an acceleration statistics, a metric, an 1_k distance metric, an 1_0 distance metric, an 1_1 distance metric, an absolute distance metric, an 1_2 distance metric, a Euclidean distance metric, an 1_infinity distance metric, a path, a volume, a mass, a surface area, a shape, a posture, an energy, a trend, a time sequence, a label, a tag, a class, a category, a time profile, a time quantity, a frequency quantity, a transient quantity, an incremental quantity, an instantaneous quantity, an averaged quantity, a locally averaged quantity, a filtered quantity, a quantity change, a repeating quantity, an event, a recognized event, a recognized motion sequence, a gesture, a hand gesture, a finger gesture, a wrist gesture, an elbow gesture, an arm gesture, a shoulder gesture, a head gesture, a facial gesture, a neck gesture, a waist gesture, a leg gesture, a foot gesture, a maximum, a minimum, a constrained maximum, a constrained minimum, a local maximum, a local minimum, a first local maximum, a first local minimum, a k-th local maximum, a k-th local minimum, an average, a weighted average, a percentile, a mean, a median, a mode, a trimmed mean, a conditional mean, a conditional statistics, an ordered statistics, a variance, a skewness, a kurtosis, a moment, a high order moment, a cumulant, a correlation, a covariance, a co-skewness, a co-kurtosis, a first order statistics, a second order statistics, a third order statistics, a high order statistics, a robust quantity, an argument associated with another quantity, a feature of a CI, a complex component of a CI, a magnitude of the complex component, a phase of the complex component, a function of the complex component of the CI, a polynomial of the magnitude of the complex component, a square of the magnitude of the complex component, a time series of the feature of CI, an autocorrelation function of the feature of CI, and a function of another quantity (paragraphs 0026, 0089, first local maximum).

To claim 5, Adib, MacKenzie and Xu teach claim 1.
Adib, MacKenzie and Xu teach wherein the processor is further configured for: identifying a time window when the object has a stable rhythmic motion (MacKenzie, paragraph 0106, rhythmic gestures with at least one motional speed and each at least one repetition; Figs. 4-5, sliding window); 
determining a time stamp (time frame; alternatively, time stamp may be interpreted as a digital record of the time of occurrence of a particular event, which would have been well-known in the art, hence Official Notice is also taken in such alternative) associated with the stable rhythmic motion (MacKenzie, paragraph 0124, collect based on RSS-values RSS-V received for a number, e.g. 50, of time frames TF, in particular consecutive time frames TF, at the local fixed radio device a number of RSS-values related quantities RSS-VRQ, which corresponds to the number of time frames TF.  The number of time frames is called a “Sliding Window” whereby the term “sliding” means that the number is variable; 	paragraphs 0126-0128, a pattern specific to a repetitive motion in the collected number of RSS-values related quantities RSS-VRQ is determined in the form of a peak value PV); and
adding the time stamp to the time window when at least one of the following is satisfied: a weighted average of the IQ in a sliding window associated with the time stamp is greater than a first threshold, a feature of an autocorrelation function of the IQ around the time stamp is greater than a second threshold, and another criterion associated with the time stamp (MacKenzie, obvious in Figs. 6-7, paragraphs 0136-0149, for detecting/recognizing repetitive motion, processing of RSS-values related quantities RSS-VRQ/CSI-quantities CSI-Q is continuously processed over consecutive time frames, which means a time frame would be added to the sliding window when there is related RSS-VRQ/CSI-Q collected in said time frame, wherein said time frame may be any one of the last 50 or more than the last 50, and wherein having related RSS-VRQ/CSI-Q collected may be considered as criterion associated with said time frame).

To claim 6, Adib, MacKenzie and Xu teach claim 5.
Adib teach wherein the processor is further configured for: computing at least one local characteristic of the IQ in the time window of the stable rhythmic motion, wherein the at least one local characteristic comprises at least one of: a local maximum, local minimum, zero crossing, local maximum of a derivation of the IQ, local minimum of the derivative, and zero crossing of the derivative (paragraph 0089, local maximum); 
segmenting the time window into at least one step segment based on time stamps associated with the at least one local characteristic of the IQ, each step segment spanning from a time associated with a local characteristic to another time associated with a next local characteristic (paragraphs 0089, 0137); and 
identifying at least one motion cycle, each motion cycle comprising N consecutive step segments, wherein N is a positive integer (paragraph 0089, average over five consecutive sweeps, considered as static over this time duration).

To claim 7, Adib, MacKenzie and Xu teach claim 6.
Adib teach wherein the processor is further configured for: computing at least one motion feature based on at least one of: the IQ in the time window of the stable rhythmic motion, the at least one local characteristic of the IQ, the at least one step segment, and the at least one motion cycle (paragraph 0089).

To claim 8, Adib, MacKenzie and Xu teach claim 7.
Adib, MacKenzie and Xu teach wherein: the at least one motion feature is associated with at least one of: a time stamp in the time window and the at least one motion cycle (as explained in response to claim 5 above); and 
the at least one motion feature comprises at least one of the following speed-related features: a motion speed, a mean speed being A-average of motion speed in a subwindow of the time window around the time stamp, wherein the subwindow is at least one of: the whole time window, a sliding window, at least one motion cycle, at least one step segment and another subwindow, and wherein A-average comprises at least one of: an average, a weighted average and a trimmed mean, a mean-subtracted speed being a motion speed minus a mean speed, a maximum speed being maximum of motion speed within the subwindow, a minimum speed being minimum of motion speed within the subwindow, a speed variance being variance of motion speed within the subwindow, a speed deviation being X-percentile of sample distribution of mean-subtracted speed in the subwindow, wherein X is a number between 0 and 100, a maximum positive speed deviation being maximum of mean-subtracted speed in the subwindow, a maximum negative speed deviation being minimum of mean- subtracted speed in the subwindow, a speed peak variance being variance of local peak (local maximum) of motion speed in the subwindow, a speed valley variance being variance of local valley (local minimum) of motion speed in the subwindow, at least one k-th speed-ACF-peak (k-SAP) being a k-th SAP at the time stamp, wherein SAP (speed-ACF-peak) is a local peak of an autocorrelation function (ACF) of motion speed at the time stamp, wherein k is a non-negative integer, a mean k-SAP being A-average of k-SAP in the subwindow, a k-SAP variance being variance of k-SAP in the subwindow, a k-SAP-difference (k-SAPD) being difference of k-th SAP and (k+1)-th SAP at the time stamp, a mean k-SAPD being A-average of k-SAPD in the subwindow, a k-SAPD variance being variance of k-SAPD in the subwindow, a speed-ACF-peak-count (SAPC) being a count of significant SAP at the time stamp, a mean SAPC being A- average of SAPC in the subwindow, a SAPC variance being variance of SAPC in the subwindow, a SAPC-pdf being a sample probability of SAPC being k in the subwindow, a SAPC-difference (SAPCD) being a difference of the SAPC and another SAPC at an adjacent time stamp, a mean SAPCD being A-average of SAPCD in the subwindow, a SAPCD variance being variance of SAPCD in the subwindow, a speed recurrent plot (SRP) being a 2-dimensional plot of R(i,j), wherein i and j are running time indices in the subwindow, wherein R(i,j) is a similarity score of a first vector at time i and a second vector at time j, wherein each of first and second vectors is a vector at a time t comprising at least one speed-related feature in a sliding subwindow of the time window around the time t, a SRP feature comprising at least one of: recurrence rate, determinism, entropy, average diagonal line, and another feature, of the SRP, a generalized recurrent plot (GRP) being a 2-dimensional plot of R(i,j), wherein i and j are running time indices in the subwindow, wherein R(i,j) is a similarity score of a first vector at time i and a second vector at time j, wherein each of first and second vectors is a vector at a time t comprising at least one motion feature in a sliding subwindow of the time window around the time t, a GRP feature comprising at least one of: recurrence rate, determinism, entropy, average diagonal line, and another feature, of the GRP, a TSA feature of a time-scaled ACF (TSA), the TSA being an ACF of a speed- related feature in a subwindow of the time stamp with the ACF time axis scaled such that its first peak occurs at a selected time lag, a speed harmonic ratio associated with a motion cycle, each being a ratio of sum of amplitude of even harmonics of Fourier transform of motion speed in the motion cycle to sum of amplitude of odd harmonics of the Fourier transform, a speed harmonic feature associated with a motion cycle, being computed based on a function of even terms of a frequency transform of motion speed of the motion cycle and on the function of odd terms of the frequency transform, a generalized speed harmonic feature associated with the at least one motion cycle and computed based on a first function of even terms of a transform of speed-related features in the at least one motion cycle and a second function of odd terms of the transform, a generalized harmonic feature associated with the at least one motion cycle and computed based on a first function of even terms of a transform of motion features in the at least one motion cycle and a second function of odd terms of the transform, a left-right-step speed symmetry feature, a function of at least one of the above features, and a function of another feature (paragraph 0047).

To claim 9, Adib, MacKenzie and Xu teach claim 7.
Adib, MacKenzie and Xu teach wherein: the at least one motion feature is associated with at least one of: a time stamp in the time window and the at least one motion cycle (as explained in response to claim 5 above); and 
the at least one motion feature comprises at least one of the following acceleration-related features: a motion acceleration being a derivative of a motion speed, a mean acceleration being A-average of motion acceleration in a subwindow of the time window around the time stamp, wherein the subwindow is at least one of: the whole time window, a sliding window, at least one motion cycle, at least one step segment and another subwindow, wherein A-average comprises at least one of: an average, a weighted average and a trimmed mean, a mean-subtracted acceleration being a motion acceleration minus a mean acceleration, a maximum acceleration being maximum of motion acceleration within the subwindow, a minimum acceleration being minimum of motion acceleration within the subwindow, an acceleration variance being variance of motion acceleration within the subwindow, an acceleration deviation being X-percentile of sample distribution of mean- subtracted acceleration in the subwindow, wherein X is a number between 0 and 100, a maximum positive acceleration deviation being maximum of mean-subtracted acceleration in the subwindow, and a maximum negative acceleration deviation being minimum of mean-subtracted acceleration in the subwindow, an acceleration peak variance being variance of local peak (local maximum) of motion acceleration in the subwindow, an acceleration valley variance being variance of local valley (local minimum) of motion acceleration in the subwindow, at least one k-th acceleration-ACF-peak (k-AAP) being a k-th AAP at the time stamp, wherein AAP (acceleration-ACF-peak) is a local peak of an autocorrelation function (ACF) of motion acceleration at the time stamp, wherein k is a non-negative integer, a mean k-AAP being A-average of k-AAP in the subwindow, a k-AAP variance being variance of k-AAP in the subwindow, a k-AAP-difference (k-AAPD) being difference of k-th AAP and (k+1)-th AAP at the time stamp, a mean k-AAPD being A- average of k-AAPD in the subwindow, a k-AAPD variance being variance of k-AAPD in the subwindow, an acceleration-ACF-peak-count (AAPC) being a count of significant AAP at the time stamp, a mean AAPC being A-average of AAPC in the subwindow, an AAPC variance being variance of AAPC in the subwindow, an AAPC-pdf being a sample probability of AAPC being k in the subwindow, an AAPC-difference (AAPCD) being a difference of the AAPC and another AAPC at an adjacent time stamp, a mean AAPCD being A-average of AAPCD in the subwindow, an AAPCD variance being variance of AAPCD in the subwindow, an acceleration recurrent plot (RP) being a 2-dimensional plot of R(i,j), wherein i and j are running time indices in the subwindow, wherein R(i,j) is a similarity score of a first vector at time i and a second vector at time j, wherein each of first and second vectors is a vector at a time t comprising at least one gait-acceleration-related feature in a sliding subwindow of the time window around the time t, an acceleration recurrent plot (RP) feature each comprising at least one of: recurrence rate, determinism, entropy, average diagonal line, and another feature, of the acceleration RP, a TSA feature of a time-scaled ACF (TSA), the TSA being an ACF of a gait- acceleration-related feature in a subwindow of the time stamp with the ACF time axis scaled such that its first peak occurs at a selected time lag, an acceleration harmonic ratio associated with a motion cycle, being a ratio of sum of amplitude of even harmonics of Fourier transform of motion acceleration in the motion cycle to sum of amplitude of odd harmonics of the Fourier transform, an acceleration harmonic feature associated with a motion cycle, being computed based on a function of even terms of a frequency transform of motion acceleration of the motion cycle and on the function of odd terms of the frequency transform, a generalized acceleration harmonic feature associated with the at least one motion cycle and computed based on a first function of even terms of a transform of gait-acceleration-related features in the at least one motion cycle and a second function of odd terms of the transform, a left-right-step acceleration symmetry feature, a function of at least one of the above features, and a function of another feature (though Adib and MacKenzie do not expressly disclose acceleration-related feature, said feature would have been obvious to one of ordinary skill in the art to incorporate into possible applications disclosed by Adib for application design preference, hence Official Notice is taken).

To claim 10, Adib, MacKenzie and Xu teach claim 7.
Adib teach wherein: the at least one motion feature is associated with a time stamp in the time window and the at least one step segment (SSeg) (as explained in responses to claims 5-6 above); and 
the at least one motion feature comprises at least one of the following step-related features: a motion speed, a motion acceleration being a derivative of motion speed, a step length being an integration of motion speed over a SSeg around the time stamp, a step period being duration of the SSeg, a step frequency being inversely proportion to the step period, a stepwise mean speed being A-average of motion speed in the SSeg, wherein A-average comprises at least one of: an average, a weighted average and a trimmed mean, a stepwise max speed being maximum motion speed in the SSeg, a stepwise min speed being minimum motion speed in the SSeg, a stepwise speed variance being variance of motion speed in the SSeg, a stepwise speed deviation being X-percentile of sample distribution of mean-subtracted speed in the SSeg, wherein the mean-subtracted speed is motion speed minus a stepwise mean speed and X is a number between 0 and 100, a stepwise mean acceleration being A-average of motion acceleration in the SSeg, a stepwise max acceleration being maximum motion acceleration in the SSeg, a stepwise min acceleration being minimum motion acceleration in the SSeg, a stepwise acceleration variance being variance of motion acceleration in the SSeg, a stepwise acceleration deviation being X-percentile of sample distribution of mean-subtracted acceleration in the SSeg, wherein the mean-subtracted acceleration is motion acceleration minus a stepwise mean acceleration, a step feature (SF) being at least one of: a step length, step period, step frequency, stepwise mean speed, stepwise max speed, stepwise min speed, stepwise speed variance, stepwise speed deviation, stepwise speed peak variance, stepwise speed valley variance, k-th stepwise speed-ACF-peak (k-SSAP), mean k-SSAP, k-SSAP variance, k-SSAP difference (k-SSAPD), mean k-SSAPD, k-SSAPD variance, stepwise speed-ACF-peak- count (SSAPC), mean SSAPC, SSAPC variance, SSAPC-pdf, SSAPC-difference (SSAPCD), mean SSAPCD, SSAPCD variance, stepwise speed recurrent plot (SSRP), SSRP feature, stepwise time-scaled speed ACF (STSSA) feature, stepwise speed harmonic ratio, stepwise speed harmonic feature, stepwise generalized speed harmonic feature, stepwise speed symmetry measure, stepwise mean acceleration, stepwise max acceleration, stepwise min acceleration, stepwise acceleration variance, stepwise acceleration deviation, stepwise speed peak variance, stepwise speed valley variance, k-th stepwise acceleration-ACF-peak (k-SAAP), mean k-SAAP, k-SAAP variance, k-SAAP difference (k-SAAPD), mean k-SAAPD, k-SAAPD variance, stepwise acceleration-ACF- peak-count (SAAPC), mean SAAPC, SAAPC variance, SAAPC-pdf, SAAPC-difference (SAAPCD), mean SAAPCD, SAAPCD variance, stepwise acceleration RP (SARP), SARP feature, stepwise time-scaled acceleration ACF (STSAA) feature, stepwise acceleration harmonic ratio, stepwise acceleration harmonic feature, stepwise generalized acceleration harmonic feature, stepwise symmetry measure, a function of at least one of the above statistics, a function of another statistics, and a function of another SF, a mean SF being A-average of the SF in a subwindow of the time window around the time stamp, wherein the subwindow is at least one of: the whole time window, a sliding window, at least one motion cycle, at least one SSeg and another subwindow, an odd mean SF being A-average of the SF of odd SSegs in the subwindow, an even mean SF being A-average of the SF of even SSegs in the subwindow, a max SF being maximum of the SF in the subwindow, an odd max SF being maximum of the SF of odd SSegs in the subwindow, an even max SF being maximum of the SF of even SSegs in the subwindow, a min SF being minimum of the SF in the subwindow, an odd min SF being minimum of the SF of odd SSegs in the subwindow, an even min SF being minimum of the SF of even SSegs in the subwindow, a SF variance being variance of SF in the subwindow, an odd SF variance being variance of SF of odd SSegs in the subwindow, an even SF variance being variance of SF of even SSegs in the subwindow, a SF deviation being X-percentile of sample distribution of mean-subtracted SF in the subwindow, wherein the mean-subtracted SF is SF minus mean SF, an odd SF deviation being X-percentile of sample distribution of mean-subtracted SF of odd SSegs in the subwindow, an even SF deviation being X-percentile of sample distribution of mean- subtracted SF of even SSegs in the subwindow, statistics of SF being at least one of: mean SF, max SF, min SF, SF variance, SF deviation, and another statistics of SF, odd statistics of SF being at least one of: odd mean SF, odd max SF, odd min SF, odd SF variance, odd SF deviation, and another odd statistics of SF, even statistics of SF being at least one of: even mean SF, even max SF, even min SF, even SF variance, even SF deviation, and another even statistics of SF, a left SF, right SF, front left SF, front right SF, back left SF, back right SF, wavefront SF, odd wavefront SF, even wavefront SF, a ratio of even statistics of the SF and odd statistics of the SF, a difference of even statistics of the SF and odd statistics of the SF, a similarity measure of even statistics of the SF and odd statistics of the SF, a function of at least one of: statistics of SF, odd statistics of SF, and even statistics of SF, a ratio of a function of even statistics of the SF and a function of odd statistics of the SF, a first function of a second function of even statistics of the SF and a third function of odd statistics of the SF, and another statistics of the SF (Adib, Fig. 10, paragraphs 0112, 0134-0135).

To claim 11, Adib, MacKenzie and Xu teach claim 7.
Adib, MacKenzie and Xu teach wherein: the at least one motion feature is associated with at least one of: a time stamp in the time window and at least one motion cycle (as explained in response to claim 5 above); and 
the at least one motion feature comprises at least one of the following stride-related features: a motion speed, a motion acceleration being a derivative of motion speed, a stride length being an integration of motion speed over a motion cycle around the time stamp, a stride period being duration of the motion cycle, a stride frequency being inversely proportion to the stride period, a stride-wise mean speed being A-average of motion speed in the motion cycle, wherein A-average comprises at least one of: an average, a weighted average and a trimmed mean, a stride-wise max speed being maximum motion speed in the motion cycle, a stride-wise min speed being minimum motion speed in the motion cycle, a stride-wise speed variance being variance of motion speed in the motion cycle, a stride-wise speed deviation being X-percentile of sample distribution of mean-subtracted speed in the motion cycle, wherein the mean-subtracted speed is motion speed minus a stride-wise mean speed and X is a number between 0 and 100, a stride-wise mean acceleration being A-average of motion acceleration in the motion cycle, a stride-wise max acceleration being maximum motion acceleration in the motion cycle, a stride-wise min acceleration being minimum motion acceleration in the motion cycle, a stride-wise acceleration variance being variance of motion acceleration in the motion cycle, a stride-wise acceleration deviation being X-percentile of sample distribution of mean-subtracted acceleration in the motion cycle, wherein the mean- subtracted acceleration is motion acceleration minus a stride-wise mean acceleration, a stride feature (SF) being at least one of: a stride length, stride period, stride frequency, stride-wise mean speed, stride-wise max speed, stride-wise min speed, stride- wise speed variance, stride-wise speed deviation, stride-wise speed peak variance, stride- wise speed valley variance, k-th stride-wise speed-ACF-peak (k-SSAP), mean k-SSAP, k-SSAP variance, k-SSAP difference (k-SSAPD), mean k-SSAPD, k-SSAPD variance, stride-wise speed-ACF-peak-count (SSAPC), mean SSAPC, SSAPC variance, SSAPC- pdf, SSAPC-difference (SSAPCD), mean SSAPCD, SSAPCD variance, stride-wise speed recurrent plot (SSRP), SSRP feature, stride-wise time-scaled speed ACF (STSSA) feature, stride-wise speed harmonic ratio, stride-wise speed harmonic feature, stride-wise generalized speed harmonic feature, stride-wise speed symmetry measure, stride-wise mean acceleration, stride-wise max acceleration, stride-wise min acceleration, stride-wise acceleration variance, stride-wise acceleration deviation, stride-wise speed peak variance, stride-wise speed valley variance, k-th stride-wise acceleration-ACF-peak (k-SAAP), mean k-SAAP, k-SAAP variance, k-SAAP difference (k-SAAPD), mean k-SAAPD, k- SAAPD variance, stride-wise acceleration-ACF-peak-count (SAAPC), mean SAAPC, SAAPC variance, SAAPC-pdf, SAAPC-difference (SAAPCD), mean SAAPCD, SAAPCD variance, stride-wise acceleration RP (SARP), SARP feature, stride-wise time- scaled acceleration ACF (STSAA) feature, stride-wise acceleration harmonic ratio, stride-wise acceleration harmonic feature, stride-wise generalized acceleration harmonic feature, stride-wise symmetry measure, a function of at least one of the above statistics, a function of another statistics, and a function of another SF, a mean SF being A-average of the SF in a subwindow of the time window around the time stamp, wherein the subwindow is at least one of: the whole time window, a sliding window, at least one motion cycle, at least one step segments and another subwindow, an odd mean SF being A-average of the SF of odd motion cycles in the subwindow, an even mean SF being A-average of the SF of even motion cycles in the subwindow, a max SF being maximum of the SF in the subwindow, an odd max SF being maximum of the SF of odd motion cycles in the subwindow, an even max SF being maximum of the SF of even motion cycles in the subwindow, a min SF being minimum of the SF in the subwindow, an odd min SF being minimum of the SF of odd motion cycles in the subwindow, an even min SF being minimum of the SF of even motion cycles in the subwindow, a SF variance being variance of SF in the subwindow, an odd SF variance being variance of SF of odd motion cycles in the subwindow, an even SF variance being variance of SF of even motion cycles in the subwindow, a SF deviation being X-percentile of sample distribution of mean-subtracted SF in the subwindow, wherein the mean-subtracted SF is SF minus mean SF, an odd SF deviation being X- percentile of sample distribution of mean-subtracted SF of odd motion cycles in the subwindow, an even SF deviation being X-percentile of sample distribution of mean- subtracted SF of even motion cycles in the subwindow, statistics of SF being at least one of: mean SF, max SF, min SF, SF variance, SF deviation, and another statistics of SF, odd statistics of SF being at least one of: odd mean SF, odd max SF, odd min SF, odd SF variance, odd SF deviation, and another odd statistics of SF, even statistics of SF being at least one of: even mean SF, even max SF, even min SF, even SF variance, even SF deviation, and another even statistics of SF, a left SF, right SF, front left SF, front right SF, back left SF, back right SF, wavefront SF, odd wavefront SF, even wavefront SF, a ratio of even statistics of SF and odd statistics of SF, a difference of even statistics of SF and odd statistics of SF, a similarity measure of even statistics of SF and odd statistics of SF, a function of at least one of: statistics of SF, odd statistics of SF, and even statistics of SF, a ratio of a function of even statistics of SF and a function of odd statistics of SF, a first function of: a second function of even statistics of SF and a third function of odd statistics of the SF, and another statistics of the SF (Adib, Fig. 10, paragraphs 0112, 0134-0135, wherein stride may be subjectively considered as walking).

To claim 12, Adib, MacKenzie and Xu teach claim 7.
Adib teach wherein: the N consecutive step segments (N-step) have N phases; an i-th phase segment (i-SSeg) is the i-th step segment in the N-step, i being a positive integer not greater than N (paragraphs 0089, 0137); 
the at least one motion feature is associated with at least one of: a time stamp in the time window, the at least one step segment (SSeg) and the at least one motion cycles (as explained in response to claim 5 above); and 
the at least one motion feature comprises at least one of the following N-step-related features: a motion speed, a motion acceleration being a derivative of motion speed, a step length being an integration of motion speed over a SSeg around the time stamp, a step period being duration of the SSeg, a step frequency being inversely proportion to the step period, a stepwise mean speed being A-average of motion speed in the SSeg, wherein A- average comprises at least one of: an average, a weighted average and a trimmed mean, a stepwise max speed being maximum motion speed in the SSeg, a stepwise min speed being minimum motion speed in the SSeg, a stepwise speed variance being variance of motion speed in the SSeg, a stepwise speed deviation being X-percentile of sample distribution of mean-subtracted speed in the SSeg, wherein the mean-subtracted speed is motion speed minus a stepwise mean speed and X is a number between 0 and 100, a stepwise mean acceleration being A-average of motion acceleration in the SSeg, a stepwise max acceleration being maximum motion acceleration in the SSeg, a stepwise min acceleration being minimum motion acceleration in the SSeg, a stepwise acceleration variance being variance of motion acceleration in the SSeg, a stepwise acceleration deviation being X-percentile of sample distribution of mean-subtracted acceleration in the SSeg, wherein the mean-subtracted acceleration is motion acceleration minus a stepwise mean acceleration, an N-step length being an integration of motion speed over a N-step around the time stamp, N-step period being duration of the N-step, N-step frequency being inversely proportion to N-step period, N-step mean speed being A-average of motion speed in the N-step, N-step max speed being local maximum of motion speed in the N-step, N-step min speed being local minimum of motion speed in the N-step, N-step speed variance being variance of motion speed in the N-step, N-step speed deviation being X-percentile of sample distribution of mean-subtracted speed in the N-step, wherein the mean- subtracted speed is motion speed minus N-step mean speed and X is a number between 0 and 100, an N-step mean acceleration being A-average of motion acceleration in the N- step, N-step max acceleration being local maximum of motion acceleration in the N-step, N-step min acceleration being local minimum of motion acceleration in the N-step, N- step acceleration variance being variance of motion acceleration in the N-step, N-step acceleration deviation being X-percentile of sample distribution of mean-subtracted acceleration in the N-step, wherein the mean-subtracted acceleration is motion acceleration minus N-step mean acceleration, a step feature (SF) being at least one of. a step length, step period, step frequency, stepwise mean speed, stepwise max speed, stepwise min speed, stepwise speed variance, stepwise speed deviation, stepwise speed peak variance, stepwise speed valley variance, k-th stepwise speed-ACF-peak (k-SSAP), mean k-SSAP, k-SSAP variance, k-SSAP difference (k-SSAPD), mean k-SSAPD, k-SSAPD variance, stepwise speed-ACF-peak- count (SSAPC), mean SSAPC, SSAPC variance, SSAPC-pdf, SSAPC-difference (SSAPCD), mean SSAPCD, SSAPCD variance, stepwise speed recurrent plot (SSRP), SSRP feature, stepwise time-scaled speed ACF (STSSA) feature, stepwise speed harmonic ratio, stepwise speed harmonic feature, stepwise generalized speed harmonic feature, stepwise speed symmetry measure, stepwise mean acceleration, stepwise max acceleration, stepwise min acceleration, stepwise acceleration variance, stepwise acceleration deviation, stepwise speed peak variance, stepwise speed valley variance, k-th stepwise acceleration-ACF-peak (k-SAAP), mean k-SAAP, k-SAAP variance, k-SAAP difference (k-SAAPD), mean k-SAAPD, k-SAAPD variance, stepwise acceleration-ACF- peak-count (SAAPC), mean SAAPC, SAAPC variance, SAAPC-pdf, SAAPC-difference (SAAPCD), mean SAAPCD, SAAPCD variance, stepwise acceleration RP (SARP), SARP feature, stepwise time-scaled acceleration ACF (STSAA) feature, stepwise acceleration harmonic ratio, stepwise acceleration harmonic feature, stepwise generalized acceleration harmonic feature, stepwise symmetry measure, N-step length, N-step period, N-step frequency, N-step mean speed, N-step max speed, N-step min speed, N-step speed variance, N-step speed deviation, N-step speed peak variance, N-step speed valley variance, k-th N-step speed-ACF-peak (k-NSAP), mean k-NSAP, k-NSAP variance, k- NSAP difference (k-NSAPD), mean k-NSAPD, k-NSAPD variance, N-step speed-ACF- peak-count (NSAPC), mean NSAPC, NSAPC variance, NSAPC-pdf, NSAPC-difference (NSAPCD), mean NSAPCD, NSAPCD variance, N-step speed recurrent plot (NSRP), NSRP feature, N-step time-scaled speed ACF (NTSSA) feature, N-step speed harmonic ratio, N-step speed harmonic feature, N-step generalized speed harmonic feature, N-step speed symmetry measure, N-step mean acceleration, N-step max acceleration, N-step min acceleration, N-step acceleration variance, N-step acceleration deviation, N-step speed peak variance, N-step speed valley variance, k-th N-step acceleration-ACF-peak (k- NAAP), mean k-NAAP, k-NAAP variance, k-NAAP difference (k-NAAPD), mean k- NAAPD, k-NAAPD variance, N-step acceleration-ACF-peak-count (NAAPC), mean NAAPC, NAAPC variance, NAAPC-pdf, NAAPC-difference (NAAPCD), mean NAAPCD, NAAPCD variance, N-step acceleration RP (NARP), NARP feature, N-step time-scaled acceleration ACF (NTSAA) feature, N-step acceleration harmonic ratio, N- step acceleration harmonic feature, N-step generalized acceleration harmonic feature, N- step symmetry measure, a function of at least one of the above statistics, a function of another statistics, and a function of another SF, wherein an i-SF is a stepwise SF associated with an i-SSeg, a mean SF being A-average of the SF in a subwindow of the time window around the time stamp, wherein the subwindow is at least one of: the whole time window, a sliding window, at least one motion cycle, at least one SSeg and another subwindow, a mean i-SF being A-average of the SF of i-SSeg (i-SF) in the subwindow, a max SF being maximum of the SF in the subwindow, a max i-SF being maximum of the i-SF in the subwindow, a min SF being minimum of the SF in the subwindow, a min i-SF being minimum of the i-SF in the subwindow, an SF variance being variance of SF in the subwindow, an i-SF variance being variance of i-SF in the subwindow, an SF deviation being X-percentile of sample distribution of mean-subtracted SF in the subwindow, wherein the mean-subtracted SF is SF minus mean SF, an i-SF deviation being X- percentile of sample distribution of mean-subtracted i-SF in the subwindow, wherein the mean-subtracted i-SF is i-SF minus mean i-SF, SF statistics being at least one of: mean SF, max SF, min SF, SF variance, SF deviation, and another statistics of SF, i-SF statistics being at least one of: mean i-SF, max i-SF, min i-SF, i-SF variance, i-SF deviation, and another statistics of i-SF, a ratio of a SF statistics and another SF statistics, a ratio of an i-SF statistics and another i-SF statistics with same i, a ratio of an i-SF statistics and another i-SF statistics with different i, a ratio of an i-SF statistics and the same i-SF statistics with different i, a ratio of a SF statistics and an i-SF statistics, a difference of a SF statistics and another SF statistics, a difference of an i-SF statistics and another i-SF statistics with same i, a difference of an i-SF statistics and another i-SF statistics with different i, a difference of an i-SF statistics and the same i-SF statistics with different i, a difference of a SF statistics and an i-SF statistics, a similarity measure of a SF statistics and another SF statistics, a similarity measure of an i-SF statistics and another i-SF statistics with same i, a similarity measure of an i-SF statistics and another i-SF statistics with different i, a similarity measure of an i-SF statistics and the same i-SF statistics with different i, a similarity measure of a SF statistics and an i-SF statistics, a function of at least one of: at least one SF statistics, and at least one i-SF statistics, a ratio of a function of a i-SF statistics and another function of another i-SF statistics with same i, a ratio of a function of a i-SF statistics and another function of another i-SF statistics with different i, a ratio of a function of a i-SF statistics and another function of the same i-SF statistics with different i, a composite function of: a function of a i-SF statistics and another function of another i-SF statistics with same i, a composite function of: a function of a i-SF statistics and another function of another i-SF statistics with different i, a composite function of: a function of a i-SF statistics and another function of the same i-SF statistics with different i, and another statistics of at least one of: at least one SF, and at least one i-SF (as explained in responses to claims 7-10 above).

To claim 13, Adib, MacKenzie and Xu teach claim 6.
Adib, MacKenzie and Xu wherein the processor is further configured for: skipping the time window of the stable rhythmic motion when a quantity of local characteristics of the IQ is less than a threshold (as shown in MacKenzie, continue collecting).

To claim 14, Adib, MacKenzie and Xu teach claim 7.
Adib teach wherein the processor is further configured for: communicating the at least one motion feature to a server (paragraph 0144).

To claim 15, Adib, MacKenzie and Xu teach claim 7.
Adib, MacKenzie and Xu teach wherein the processor is further configured for: communicating the at least one motion feature to a user device; and providing a presentation on the user device based on the at least one motion feature (motion detection application in user device is well-known in the art, which would have been obvious to incorporate for application purpose, hence Official Notice is taken). 

To claim 16, Adib, MacKenzie and Xu teach claim 7.
Adib teach further comprising: an additional transmitter configured for transmitting a third wireless signal through an additional wireless multipath channel; and an additional receiver configured for receiving a fourth wireless signal through the additional wireless multipath channel, wherein the fourth wireless signal differs from the third wireless signal due to the additional wireless multipath channel which is impacted by the rhythmic motion of the object in the venue, wherein the processor is further configured for: obtaining an additional TSCI of the additional wireless multipath channel based on the fourth wireless signal; computing an additional time series of IQ based on the additional TSCI; and monitoring the rhythmic motion jointly based on the time series of IQ and the additional time series of IQ (Fig. 4 and related disclosure, paragraph 0143).

To claim 17, Adib, MacKenzie and Xu teach claim 16.
Adib teach wherein: the additional transmitter is the transmitter; and the third wireless signal is the first wireless signal (Fig. 4, paragraph 0143).

To claim 18, Adib, MacKenzie and Xu teach claim 16.
Adib teach wherein: the additional receiver is the receiver (Fig. 4, paragraph 0143).

To claim 19, Adib, MacKenzie and Xu teach claim 6.
Adib teach wherein: each of the at least one local characteristic is a local maximum (paragraph 0089).

To claim 20, Adib, MacKenzie and Xu teach claim 6.
Adib teach wherein the processor is further configured for: applying a smoothing filter to the IQ to compute a time series of smoothed IQ in the time window of the stable rhythmic motion of the object; and segmenting the time window into at least one step segment based on the smoothed IQ (paragraphs 0088, 0091, 0118).



To claim 26, Adib, MacKenzie and Xu teach a method, implemented by a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor (as explained in response to claim 1 above), identifying a time window when the object has a stable rhythmic motion (Adib, paragraph 0120, a longer time window is determined to monitor rhythmic motion), wherein there are at least two stable cycles of TSCI in the time window (Adib, paragraph 0121, rhythmic motion such as breathing comprising inhaling and exhaling motion cycles; MacKenzie, paragraph 0106, rhythmic gestures with at least one motional speed and each at least one repetition; Figs. 4-5, sliding window), determining a time stamp associated with the stable rhythmic motion (MacKenzie, time frame; alternatively, time stamp may be interpreted as a digital record of the time of occurrence of a particular event, which would have been well-known in the art, hence Official Notice is also taken in such alternative); and adding the time stamp to the time window, when a feature of an autocorrelation function of the IQ around the time stamp is greater than a threshold (MacKenzie, Figs. 6-7, paragraphs 0136-0149, for detecting/recognizing repetitive motion, processing of RSS-values related quantities RSS-VRQ/CSI-quantities CSI-Q is continuously processed over consecutive time frames, which means a time frame would be added to the sliding window when there is related RSS-VRQ/CSI-Q collected in said time frame, wherein said time frame may be one of the last 50 or more than the last 50, and wherein said time frame would be included in the sliding window when RSS/CSI in said time frame puts peak value over than a threshold value, such that repetitive motion is detected within the sliding window).



To claim 28, Adib, MacKenzie and Xu zie teach 26.
Adib teach wherein the processor is further configured for: computing at least one local characteristic of the IQ in the time window of the stable rhythmic motion, wherein the at least one local characteristic comprises at least one of: a local maximum, local minimum, zero crossing, local maximum of a derivation of the IQ, local minimum of the derivative, and zero crossing of the derivative (paragraph 0089, local maximum); 
segmenting the time window into at least one step segment based on time stamps associated with the at least one local characteristic of the IQ, each step segment spanning from a time associated with a local characteristic to another time associated with a next local characteristic (paragraphs 0089, 0137); and 
identifying at least one motion cycle, each motion cycle comprising N consecutive step segments, wherein N is a positive integer (paragraph 0089, average over five consecutive sweeps, considered as static over this time duration).

To claim 29, Adib, MacKenzie and Xu teach claim 28.
Adib, MacKenzie and Xu teach further comprising: skipping the time window of the stable rhythmic motion when a quantity of local characteristics of the IQ is less than a threshold; applying a smoothing filter to the IQ to compute a time series of smoothed IQ in the time window of the stable rhythmic motion of the object; and segmenting the time window into at least one step segment based on the smoothed IQ (as explained in responses to claims 13 and 20 above).

To claim 30, Adib, MacKenzie and Xu teach claim 28.
Adib, MacKenzie and Xu teach further comprising: computing at least one motion feature based on at least one of: the IQ in the time window of the stable rhythmic motion, the at least one local characteristic of the IQ, the at least one step segment, and the at least one motion cycle, wherein: the at least one motion feature is associated with at least one of: a time stamp in the time window, the at least one motion cycle, and the at least one step segment, and the at least one motion feature comprises at least one feature related to: a speed of the rhythmic motion, an acceleration being a derivative of the speed of the rhythmic motion, a stride, the at least one motion cycle, and/or the at least one step segment (as explained in responses to claims 8-10 above).



Claim(s) 21-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980) over MacKenzie et al. (US2017/0365163) and Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”).
To claim 21, Adib, MacKenzie and Xu teach claim an apparatus for rhythmic motion monitoring in a venue where a transmitter and a receiver are located (as explained in responses to claims 1 and 5 above), wherein identifying a time window when the object has a stable rhythmic motion (MacKenzie, paragraphs 0124, 0127, 0131, 0133), wherein there are at least two stable cycles of TSCI in the time window (Adib, paragraph 0121, rhythmic motion such as breathing comprising inhaling and exhaling motion cycles; MacKenzie, paragraph 0106, rhythmic gestures with at least one motional speed and each at least one repetition; Figs. 4-5, sliding window), determining a time stamp associated with the stable rhythmic motion (MacKenzie, time frame; alternatively, time stamp may be interpreted as a digital record of the time of occurrence of a particular event, which would have been well-known in the art, hence Official Notice is also taken in such alternative), wherein there are at least two stable cycles of TSCI in the time window, determining a time stamp associated with the stable rhythmic motion, and adding the time stamp to the time window, when the IQ in a sliding window associated with the time stamp is greater than a threshold (MacKenzie, Figs. 6-7, paragraphs 0136-0149, for detecting/recognizing repetitive motion, processing of RSS-values related quantities RSS-VRQ/CSI-quantities CSI-Q is continuously processed over consecutive time frames, which means a time frame would be added to the sliding window when there is related RSS-VRQ/CSI-Q collected in said time frame, wherein said time frame may be one of the last 50 or more than the last 50, and wherein said time frame would be included in the sliding window when RSS/CSI in said time frame puts peak value over than a threshold value, such that repetitive motion is detected within the sliding window)
But, Adib, MacKenzie and Xu do not expressly disclose using a weighted average of the IQ in a sliding window.
However, Adib does teach information collected over a time window are averaged (paragraphs 0044, 0089, 0103), Xu does teach weighted moving average to further denoise and smooth the CSI amplitudes (page 6, obvious).
	Liu teach a system using WiFi signal to detect motion (page 267), wherein weighted mean processing is applied across collected information over a time window, so that meaningful data are weighted (page 271).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu into the apparatus of Adib, MacKenzie and Xu, in order to further processing detail by design preference. 



To claim 24, Adib, MacKenzie, Xu and Liu teach claim 21.
Adib teach wherein the processor is further configured for: computing at least one local characteristic of the IQ in the time window of the stable rhythmic motion, wherein the at least one local characteristic comprises at least one of: a local maximum, local minimum, zero crossing, local maximum of a derivation of the IQ, local minimum of the derivative, and zero crossing of the derivative (paragraph 0089, local maximum); 
segmenting the time window into at least one step segment based on time stamps associated with the at least one local characteristic of the IQ, each step segment spanning from a time associated with a local characteristic to another time associated with a next local characteristic (paragraphs 0089, 0137); and 
identifying at least one motion cycle, each motion cycle comprising N consecutive step segments, wherein N is a positive integer (paragraph 0089, average over five consecutive sweeps, considered as static over this time duration).

To claim 25, Adib, MacKenzie, Xu and Liu teach claim 24.
Adib teach wherein the processor is further configured for: computing at least one motion feature based on at least one of: the IQ in the time window of the stable rhythmic motion, the at least one local characteristic of the IQ, the at least one step segment, and the at least one motion cycle (paragraph 0089).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 5, 2022